Kane, J. (dissenting).
Because County Court failed to conduct any further inquiry when defendant indicated a potential intoxication defense, his waiver of that defense was not knowing and his plea was therefore not knowing and voluntary. During the plea colloquy, in response to the court’s question whether defendant had discussed any possible defenses with his attorney, including intoxication, defendant replied in the affirmative but also stated, “I was drinking.” Defendant’s statement raised the possibility of an intoxication defense, obligating the court to inquire whether defendant was aware of the defense and be sure that he was knowingly and intelligently waiving it (see People v Lopez, 71 NY2d 662, 666 [1988]; People v Sterling, 57 AD3d 1110, 1112 [2008]). As the court did not conduct any further inquiry after defendant alluded to this potential defense— which could negate the intent element of the crime—I cannot conclude that his waiver of this defense and, thus, his plea were knowing, intelligent and voluntary (see People v Osgood, 254 AD2d 571, 572 [1998]; People v Braman, 136 AD2d 382, 384-385 [1988], lv denied 72 NY2d 911 [1988]). Therefore, his judgment of conviction should be reversed and his plea vacated.
Ordered that the judgment and amended order are affirmed.